MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                  FILED
regarded as precedent or cited before any                                    Apr 04 2018, 10:25 am

court except for the purpose of establishing                                      CLERK
                                                                              Indiana Supreme Court
the defense of res judicata, collateral                                          Court of Appeals
                                                                                   and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark Small                                               Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Ellen H. Meilaender
                                                         Caryn N. Szyper
                                                         Jesse R. Drum
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Todd A. Dillon,                                          April 4, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         24A01-1707-CR-1470
        v.                                               Appeal from the Franklin Circuit
                                                         Court
State of Indiana,                                        The Honorable J. Steven Cox,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         24C01-1508-F2-966



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 24A01-1707-CR-1470 | April 4, 2018              Page 1 of 10
[1]   Todd Dillon appeals his conviction for Level 2 Felony Dealing in

      Methamphetamine,1 arguing that the trial court erred by admitting 1) evidence

      from a vehicle search and 2) a law enforcement officer’s testimony regarding

      admissions the officer had heard Dillon make about dealing methamphetamine

      during a probation revocation hearing in a separate cause. Finding no error, we

      affirm.


                                                        Facts     2




[2]   Sometime between midnight and 1:00 a.m. on August 22, 2015, Franklin

      County Sheriff’s Deputies Ryan Geiser and Adam Henson were conducting a

      traffic stop when Dillon drove past them in a pickup truck. The deputies

      observed Dillon driving slowly with his hands “locked at the ten and two and

      staring straightforward.” Tr. Vol. I p. 33. As soon as Dillon passed, Deputy

      Geiser noticed that Dillon’s vehicle’s rear license plate light was out. Deputy

      Geiser pursued Dillon and initiated a traffic stop for this equipment violation

      while Deputy Henson concluded the other traffic stop.


[3]   Deputy Geiser pulled Dillon over, and Deputy Henson arrived soon thereafter.

      When Deputy Geiser approached Dillon’s vehicle, Deputy Geiser explained

      that he stopped Dillon “due to the license plate being improper.” Id. at 38.




      1
          Ind. Code § 35-48-4-1.1
      2
       We heard oral argument on March 16, 2018, at Paoli Jr. & Sr. High School. We thank the school’s
      administration, faculty, and students for their hospitality. We also thank counsel for their informative and
      engaging oral advocacy and subsequent discussion with the students.

      Court of Appeals of Indiana | Memorandum Decision 24A01-1707-CR-1470 | April 4, 2018              Page 2 of 10
      Dillon “acknowledge[d] it and that the license plate was pushed in to the

      bumper so it wouldn’t be illuminating.” Id. When Deputy Geiser asked Dillon

      for his driver’s license and vehicle registration, Dillon gave him his license but

      could not find the current vehicle registration, so Deputy Geiser told him that

      he could use an expired registration. During the encounter, Deputy Geiser

      observed Dillon “to be shaking abnormally and [in] a very nervous state.” Id.

      Based on his experience, Deputy Geiser suspected that Dillon was nervous due

      to illegal substances or weapons in the vehicle.


[4]   Deputy Geiser asked Dillon to step out of the vehicle and inquired whether

      there was anything illegal in the vehicle. Dillon replied that there was not. The

      deputy asked Dillon whether he had any weapons on his person, and Dillon

      replied that he did not. The deputy then asked Dillon whether he could

      conduct a pat down search, and Dillon agreed. During the pat down, the

      deputy retrieved a pocket knife from Dillon’s back pocket and set it on the hood

      of his police car. Dillon then took other items out of his pocket, including his

      wallet, and set them on the hood of the police car. Deputy Geiser noticed that

      the wallet had “a large amount of cash sticking out of the top” and “was

      bulging a little bit.” Id. at 175. Dillon also had two cell phones. Meanwhile,

      Deputy Henson was conducting a dog sniff around the vehicle; the dog alerted

      twice. Deputy Geiser again asked Dillon whether anything illegal was in the

      car, and Dillon again stated that there was not.


[5]   Deputy Henson told Dillon that the dog’s alert on the car gave the deputies

      probable cause to search the vehicle, and Dillon said, “have at it.” Id. at 176.

      Court of Appeals of Indiana | Memorandum Decision 24A01-1707-CR-1470 | April 4, 2018   Page 3 of 10
      Deputy Geiser proceeded to search the passenger compartment of the vehicle.

      He found an opened cigarette package, inside of which was a clear plastic bag

      containing 13.8 grams of methamphetamine.


[6]   Deputy Geiser advised Dillon of his Miranda3 rights and asked him where he

      had gotten the methamphetamine. Dillon replied that the methamphetamine

      was not his, that the vehicle was not his, and that multiple people drove the

      vehicle. As Deputy Geiser continued to search the vehicle, Dillon told Deputy

      Henson that the methamphetamine belonged to him. Deputy Geiser asked him

      whether he was dealing in methamphetamine. Dillon replied that he was not

      dealing, that the drugs were for his personal use, and that he had bought the

      drugs earlier that day.


[7]   On August 25, 2015, the State charged Dillon with Level 2 felony dealing in

      methamphetamine. On September 28, 2015, Dillon had a probation revocation

      hearing under a separate cause in Dearborn County. During this hearing,

      Dillon was asked whether he admitted or denied dealing in methamphetamine

      in Franklin County; Dillon admitted to it approximately five times.


[8]   On January 8, 2016, Dillon filed a motion to suppress evidence alleging, among

      other things, that the traffic stop was invalid because the vehicle had a

      functioning license plate light and, therefore, he did not commit a traffic

      infraction. A hearing on Dillon’s motion took place on January 20, 2016,



      3
          Miranda v. Arizona, 384 U.S. 436 (1966).


      Court of Appeals of Indiana | Memorandum Decision 24A01-1707-CR-1470 | April 4, 2018   Page 4 of 10
       during which a video from Deputy Geiser’s in-car camera was played. Deputy

       Geiser testified that, although the license plate appeared somewhat illuminated

       in the video, that was because the license plate was reflecting the headlights

       from Deputy Geiser’s car. He also testified that he inspected the vehicle and

       determined that the light was inside the bumper and did not illuminate the

       license plate. At the end of the hearing, the trial court denied Dillon’s motion

       to suppress. The trial court found that Dillon “was operating a vehicle that had

       a license plate light that was not properly mounted and displaying light across

       the plate the way it should” and that this stop was for that “equipment

       malfunction or violation.” Id. at 123. The trial court concluded that the

       evidence was “not suppressible because the time in which we’re talking for the

       detention or the stop is not unreasonable.” Id. at 125.


[9]    A jury trial took place on January 25-26, 2016. Dillon objected to the evidence

       relating to the vehicle search and the discovery of the contraband. The trial

       court overruled the objection, stating that its ruling on Dillon’s motion to

       suppress “was that [the license plate] was not properly lit and that it was just

       inside the bumper. And that both Officers testified that it was out.” Id. at 179.


[10]   During Deputy Geiser’s testimony at trial, the State asked the deputy whether

       he was present with Dillon any time after August 22, 2015. Deputy Geiser

       replied that he and Dillon were together on September 28, 2015. Dillon

       objected, arguing that it would be difficult to cross-examine the deputy about

       the testimony the State wanted to elicit regarding Dillon’s probation revocation

       hearing in Dearborn County without admitting prejudicial information. The

       Court of Appeals of Indiana | Memorandum Decision 24A01-1707-CR-1470 | April 4, 2018   Page 5 of 10
       trial court overruled the objection, reasoning that because Dillon had been read

       his rights and made his statements in a public hearing, Deputy Geiser’s

       testimony would be admissible. Deputy Geiser then testified that on September

       28, 2015, Dillon was asked whether he admitted or denied dealing in

       methamphetamine in Franklin County, that a Franklin County cause number

       was read aloud, and that Dillon admitted approximately five times to dealing in

       methamphetamine in Franklin County. Deputy Geiser also testified that no

       one threatened or coerced Dillon when he made those statements and that

       Dillon had an attorney with him at that time.


[11]   The jury found Dillon guilty of Level 2 felony dealing in methamphetamine.

       On April 13, 2016, the trial court imposed a twenty-five-year sentence with five

       years suspended to probation. Dillon now appeals.


                                    Discussion and Decision
[12]   Dillon presents two arguments: 1) that the trial court erred by admitting the

       evidence found during the traffic stop because the stop was illegal, and 2) that

       the trial court erred by allowing Deputy Geiser to testify about Dillon’s

       admissions during his probation revocation hearing in Dearborn County.


                       I. Admission of Evidence From Search
[13]   Dillon first argues that, because he did not commit a traffic infraction, the

       traffic stop was illegal, and that as a result, the trial court erred by denying his

       motion to suppress and admitting the evidence found in the vehicle during the

       stop. Because this appeal follows a completed trial, the issue is properly viewed

       Court of Appeals of Indiana | Memorandum Decision 24A01-1707-CR-1470 | April 4, 2018   Page 6 of 10
       as one of admission of evidence, rather than of the denial of a motion to

       suppress. E.g., Carpenter v. State, 18 N.E.3d 998, 1001 (Ind. 2012). The

       admission or exclusion of evidence is within the trial court’s discretion, and we

       will reverse only if the trial court’s decision clearly contravenes the logic and

       effect of the facts and circumstances before it or if the trial court has

       misinterpreted the law. E.g., Bradford v. State, 960 N.E.2d 871, 873 (Ind. Ct.

       App. 2012). To the extent that the evidence admission question turns on the

       constitutionality of a search, however, the issue is reviewed de novo. E.g.,

       Jacobs v. State, 76 N.E.3d 846, 849 (Ind. 2017).


[14]   Indiana Code section 9-19-6-4(e) requires that “[e]ither a tail lamp or a separate

       lamp must be placed and constructed so as to illuminate the rear registration

       plate with a white light and make the plate clearly legible from a distance of

       fifty (50) feet to the rear.”


[15]   First, when Deputy Geiser approached Dillon’s vehicle and explained the

       reason for the stop, Dillon acknowledged that “the license plate was pushed in

       to the bumper so it wouldn’t be illuminating.” Tr. Vol. I p. 38. Dillon’s own

       admission is sufficient to establish that the vehicle’s lack of illumination of the

       rear license plate violated Indiana Code section 9-19-6-4(e) and that,

       consequently, the traffic stop was legal. See Merritt v. State, 829 N.E.2d 472, 476

       (Ind. 2005) (noting that any method of license plate display not in compliance

       with the Indiana statutory requirements “may serve as a basis for reasonable

       suspicion for law enforcement officers to make a traffic stop to ascertain

       whether the display fully complies with all statutory requirements”).

       Court of Appeals of Indiana | Memorandum Decision 24A01-1707-CR-1470 | April 4, 2018   Page 7 of 10
[16]   Second, no uncontroverted evidence was elicited during the trial that refuted

       the video evidence of the stop. Our Supreme Court has held that “for video

       evidence, the same deference is given to the trial court as with other evidence,

       unless the video evidence at issue indisputably contradicts the trial court’s

       findings. A video indisputably contradicts the trial court’s findings when no

       reasonable person can view the video and come to a different conclusion.” Love

       v. State, 73 N.E.3d 693, 700 (Ind. 2017). Although Dillon argues that his

       license plate was illuminated in the video evidence, Deputy Geiser testified that

       the license plate appeared illuminated in the video because it was reflecting the

       headlights from Deputy Geiser’s car. Deputy Geiser further explained that “the

       license plates are built to reflect and with my headlights, my bright lights, and

       my light bar (inaudible) while it’s activated. It shows a reflection.” Tr. Vol. I p.

       58. In other words, the video evidence does not indisputably contradict the trial

       court’s finding that the license plate on Dillon’s vehicle was improperly lit.


[17]   Because Dillon committed a traffic infraction, the traffic stop was legal, and the

       trial court did not err by admitting the evidence found during the vehicle search.


                                  II. Admission of Testimony
[18]   Dillon next argues that the trial court erred by allowing Deputy Geiser to testify

       about Dillon’s admissions during his probation revocation hearing in Dearborn

       County.4 The admission or exclusion of evidence is within the trial court’s



       4
         Dillon asserts that he was subject to fundamental error because the jury heard this testimony. It appears
       that he makes a fundamental error argument to get around what he considered a failure to object to Deputy

       Court of Appeals of Indiana | Memorandum Decision 24A01-1707-CR-1470 | April 4, 2018             Page 8 of 10
       discretion, and we will reverse only if the trial court’s decision clearly

       contravenes the logic and effect of the facts and circumstances before it or if the

       trial court has misinterpreted the law. E.g., Bradford v. State, 960 N.E.2d 871,

       873 (Ind. Ct. App. 2012). Indiana Evidence Rule 403 prohibits the admission

       of evidence whose “probative value is substantially outweighed” by the danger

       of “unfair prejudice.”


[19]   Dillon contends that the probative value of Deputy Geiser’s testimony was

       substantially outweighed by the danger of unfair prejudice. This testimony

       offered significant probative value and while we agree that it was prejudicial, it

       was not unfairly prejudicial. The jury was not informed of the context in which

       Dillon’s statements were made. The State only elicited testimony that Deputy

       Geiser was present with Dillon on September 28, 2015; that on that day Dillon

       was asked whether he admitted or denied that he was dealing

       methamphetamine as alleged in Franklin County; that Dillon admitted to it

       approximately five times; that no one threatened or coerced Dillon when he

       made those statements; and that Dillon had an attorney with him at that time.

       The jury could have reasonably inferred that Dillon made these statements to

       law enforcement officers, rather than in a separate case about which the jury

       knew nothing. Dillon was not unfairly prejudiced by this testimony.




       Geiser’s testimony at trial. However, Dillon objected to the admission of this evidence before Deputy Geiser
       reached the substance of this portion of his testimony. Accordingly, the issue was preserved for appeal.

       Court of Appeals of Indiana | Memorandum Decision 24A01-1707-CR-1470 | April 4, 2018            Page 9 of 10
[20]   Moreover, Dillon’s statements at his probation revocation hearing fall into the

       category of admissions against interest, and are therefore admissible. Minnick v.

       State, 544 N.E.2d 471, 481 (Ind. 1989) (holding that “[w]hen a criminal

       defendant makes a statement against interest it is admissible”). Therefore, the

       trial court did not err by admitting Deputy Geiser’s testimony regarding

       Dillon’s admissions during his probation revocation hearing.


[21]   The judgment of the trial court is affirmed.


       Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 24A01-1707-CR-1470 | April 4, 2018   Page 10 of 10